Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 1of13

TWrThelS Dist.Couts _Aug 26,2020
for Dat. Cautet SDNY

—_TISA_v. Sau M Cage mM 98 Co 1023_ Cw tx)

———

Defts Pro Se Motion. Sor_Esto ppeLA ainck
— fot pram oie The_Nolpros sed Indic ment
t OR, 6d al

——Agomst Deft, On , ternative, "To Give Deft
— Conctihutlne nal Right To Prove. e Ws Inn alent.

 

 

 

 

 

 

 

 

 

 

 

 

Alth ugh the above cade ‘med case KOE Cr. 1022 (LA)
was nol passed Lor De ft Salim in May 209 , the C Govt.

Contr} ues te Use it against him Os if he Were Canvicter

of oll _allesations set Beetle in _Indickment. This ack buy Govt.
Sin “violates of Debts Rights (thes, cH a Aer L4else)

Hereby, the Deft tS neaving ty vc Koon Csurct
estop Gout. froua this illeqa egal ack 2 or misconduct

Se he ae unt mag_orer
ae eee pete D ft te p chive his

Se
ight Lo Dect CS INNOCEALCE.

—dbuicusly, theatagh or by a fai’ triad.

 

 

 

 

 

 

 

 

The grosuds fr such mation are. re enplaineebelous3—
1

 

 

 

 

 

 

 

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 2 of 13

1, About 4 weeks O40, in July 29,2020, the Cher of this
Court CDkt. 2149) derived to ADK Prison orene Deft Salim
Is incarcermbed. Alter some time, aceorching te SAMs f is
The Order was galdeaa, te Salim CExh.1). The Coust’s Order |
demied the Deft'c motion th which he requested the mr“
greseau ts he made —w . ith prepudice A ‘ce AND the Records thar

pe La keal ts the tndiictanenk +, be emsed., “The. Courts Denial
— Inemtioed the fsste if < with preudice” ONLY, “She 24 iesue

) & (2 Y)

 

 

 

     
 

 

—

——2.— Although, the indictinens WAS nol prassedl in May 2019 ,

Gavt still and eoutinueste use it against Delf 2
+« In March 10 -2620_, in a Vleworatadiray te Director of BOP.
4 . . a . ‘ | od _ *
the apy Ass fat Gen sf Washing boa De used the
Molomeced inhictment oS a Arcade remem the SAW)

for the hh Years on Det Sahin .
«8 March 24 £020 , the Wardenot ADX used the umbanded
ol eg os_ia the wl posed Tndickment os. grounds t. Shi220.-
4 Jn July G -2020_, the AUSA ~SDNY_office used the same
unebown Loa! alheg asians ricoh had pbroady wel orosed +t,
support its response tea Deft's motion.
—__—Tese_acls_tuntpadiot Gots almissin ;
it adobted in Fanmiaa, 644 Fed Apex gy7 (34

seain® ppplying on trove ate by record? or by deed. as

indict men’ against Deft if the | us vot erensed.

 

 

 

 

 

 

 

 

 

 

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 3 of 13

- 3. Since the 4 st by phe, Deft wast resyeaA in Dep

pee he apenas ew
dor

 

 

ome _clau. “Yet Govt cisagree

         

meynbers (the List) was pur hy Govt_as cuilelne Thelak

Sd |
Cae 8io23 Lae) AAL C4 9 ‘nr 500) has aaaues_of ewrery ¢ each —
¥96 \
: ANY yWatam wesc Owl AMA Pers tAlho was ie day 2 mlm ots
that ine l dud ‘hack hee a bas~ WhO! Ale d ; a SIG MEL Gud
“4 cael SUTPin dered Te oTner Gait nm nds
a 7
——Antduslo had_abneady b 21 Opdl not AM oud toned me
0 ce cuttin ep Z 0 Cott.) / go y
OS F Tmeseé Usd
— U.
—— persens_who is_o&_Was 0. member, hus. Yame was in mH) ue
——turcthode List But the mammeof Salim was Not there! .

ttl tis ley Oa Coe of 80 emtclonce
yy is permitted by th: iS Mere L2; ct Court of SDNY cued.

7] nd 0; (tf ffie he Dit Judge pms Cor“M aud

OT frwed the authedacity ode Lis iy autheciseee
___due +n its distinctive chanicteristics*. as the

—_——FBl gent ed tutihe List. UMS pecovere a
Ee ears “ Osama br Laden ang

——tseth oe high ran tery A | Maeda offetr ond

3

—

 

 

 

 

 

 

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 4 of 13

. ‘ew ct]
dat the List UNAS confined by &. eevieulnd Lit |

Lh th SeCUAVe mo LuaAY a the rrted Stakes’ ~<the

ct WtaS ede AL Geeda def jl docuoment.—
tT stim say fram former A\Qaeda menbeersofhescedl —
Ly tae support foran inference that he Ligh

wa S_OLCU vate 4 foy-u or NQaeda_memberturmed —
Gover went _untness thet fired the \r>% as be lag
a_list_o f AlQaeda members just by looking ok it
dmotlerc Peace _N Qaeda nena bate Lurned Guu enmeet
udrtne p SS, Sim \ary_state d nak | he hecognized names —

____m the Listas names of Al dlacde mean beeps.

Al. Fawwaz, lah Ged Agox 842,08 50 Quad Li. 20%)

5. Net, Salims name is NoT ia the List Mowe aver, Same
of tase AlQ& ovi'’s_witness plincludking_Kherch tou,sa tof
that Salim was Not _Kf @mem ber in the Triak of

99 C4023 (Judge Samel) in 2001.

Fee gee I : enol pro SS ed I ndictrn eut_clt A not. charge Salny—
with amy, Cot, mM_yrlakd te Emkas y Wombing ,30,—
—_obviausly + Salim js NoT_a NQ member mor participated
te Dra aassy Bombing by Qovs OWN AAMI SS bon Khiey__
—— khe List & Meir ut nesses] Whence, » OV ce Gov stakes
other wise OS | n che 3 trample S sich (q-f2 Ssesa5—_
Gov has contvaclicted its own. dolmiss! on omd became
eliyible te pace ch . estoppel, by. record (or judgement".
Hrother dpproach is CO mag Ke xt a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 5of13

Z VEAA if tre Tndictment was vot nolprossed,

| ef

— efore atrial, is consicanedt innocent —

—a.s_ per both YA Cir ama Ck. as well s

presumption of innocence

Tovar, 5441 US ZZ, at 82 (2004)

. < £ / /s_presumed tanocesct Unt pro lt,”

 
 

Velez, 1G FAd 58 at aars
Taylor, 436 US at 4gh (1976).

 

8. Ta Lact, euren tt te Indictment stl exists.
iL LS NOT “end clen CE. of thay tiag As ptr DAD ps °
4 & Ay tn dix tment LS cules Bad LO CULSAT OM» Ren LES ot

¢
| euidence tf Committed»

Glaz jou, 4.07 F2d 8. at 15_( ad Cd- 1463)

4 Ai induckinend ‘simply ou. accusation. [bis not
CAriclence of 2 Cenaphasi addecl) )

Barner, 2014 US# 86,at 5 (ud Cir 2014)

q Thus, CAN AA _f] Hie Trdichnent sh lLexists, Deft
dali mis tonsidaned oe onrel Govt, Com oT use

  

 

 

 

 

 

 

 

 

 

 

it om cam lence ofp against Salim Yet, Gout
Teton onal a thing “ode emit used sameth ig

eS ct_(t ¢ the nal prosed Andictortadt)

 

 

bg ngt Sali (tm. A alle PrOSedur_is_o, oon ee
mnikesthe Indickmonk as an does NOT exict — gee 2,

Dashington, (17 Fad S57, SSF CHa Oe RS

 

 

S
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 6 of 13
/ |
:.

 

10. Maeover, vue Cort makes.a statement
pentralicts its_admissr'on_inAl-fawwaz eas
amd the mel mse Tadlichmenk ts th

olboik the Ing coed oe aki
oud Uses the untouadied ‘M3 a3 if Dalim

wore abrendy Conste hed marth sess tows oO Poa ctr al
by such OL Gov't hag wielatad the oh ‘hn
Lee gth Pow ona chance Rs ae unren it_used HS ,

fadse Soho case “Salim. Each of the gift
ck ; oad Has ‘ned subsequently Svea

na
44 Reaa pddaag the at Amend. here 1 ¢ { ‘dd?

ue « Defamation. cs me such Wecognized C

. of unprotected secenh”.
if it consisted nf ofalse_staker ’ 7
a t plrwate baderdidual Dery enlakis, P32 fed Apr Dl, 52. "

+ hdr hy J » clekamaby weuts mrad e by the Gov
ifn. Hust Ps-against theS/bert
ba ik d procedural due process> Waroker, 438 Fed.
Aopx 18%, ot F448 HN B (and Cv. 2019).

Hh An wl, Govt. (8 refieSLs
eel a ib sane t time. Cleabs chs

"™MS. QS. ifs Sabin Were Ci uy

tial Mas, Govt neither. : \ fire
hirr to prove his in: :
abit ui “its. oceusadtons against hina —

 

 

 

 

 

‘co &

 

 

 

 

 

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 7 of 13

— ti all ie elation phic —
—US ily mM
iC _shouke 2 La ine far be ea

Supreme Court: said H&t- He att a vondmink
< reaffirm the duty of th government. Lo
respict the dliguid, of ehh jee s>

Moore, 132 8.4. 16399 of fo“2 Cool

 

 

L=4

 

dasa O HY af Sabie makes him eligible t
Quest Ke Chart authyritey Lo estoy. Lhe Govt
ad required by the SymemeTinunt ud 2 Cer,asualls
_»f & THe Hissnd Keren tad Alirpace oA the Pst Anaend]
OT puivilege is t protec 4 indltualuats. OAbainst

Gatti niente OVE VEAL hing » v

Balsays, 19 &3d 122 pat 125 (2nd Oi. 1996)

 

 

 

 

Dit MAACESCO , toh cod 269 al FB (And Cir.1974)

wp Sloot, 43 PUSBLat9
oD a aut; Ly om Court in protect) byes

tel ie crdtes past the Bul enerdgch ‘mead Drs bs
b 3A 463 at 99 (ardor. 1996) i¢ considared aceo “
—Lenshbution tb “the bedrock prin ?
LS, ak 94 (Sm AOiy, 2004) Tincigle” Velez oo

7

Ui

 

 

 

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 8 of 13

15. Mow fox Court 4o_prnchi se its authority in
Prote g the 5 geht Om BA Pyrendinne ke
of el nye , it CAM “oder Govt Sas gas.

Les Martin, ttAF 3d 546 (Noy. 264)

tywent AS S_pe
? : Jchititzers, Sh “i
OR, 8) Beak the re coves As per: Rabin, Sauk eatin

—1eThe 2° Coe has allied and enyposcred ls Dist

Courts bo order Anny of 1h.0 3 Cetin s.. A, athap
. Cirs wtcorded whl § He ond Cir see 2.94
- Pakaski, B62 Gad 49F (43t Cr, 484) |
- Kiwg.2all US App lexis 26804 (hh Orr. Zo1l)

S

a B48 Fad 85s (stk Ctr. 2016)

 

   
 

 

 

 

 

 

 

 

oxilert: Gotan et el? ghlaisin Chin tontinling
visbebitg elke , then. Deft, Os us alttrndtiog, —
asks Cart 16 allow fi Lis praclise his right in proving his
bnnolemrcle as enalained Next o_

8
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 9 of 13

19. Lf Lovt refuses t La fove Le Lefts gull
1 Leyend reasiaable catch by Ye an to $e

DIO’ hes [ANOCEML ALS hic right Secuyped by

both Supreme Ct ond the % 2. nd Ciy, a8 ural.

As _pey- the 5% Amend Bue EXOLLSS Right Qy
| Leff Bas te “night ts dernuns trate. Fhe i's] {unocence

5 On LCi. 2912)
KS there js iS No dsubt thot R eft has a a eight ta

athtan to esta] blish his innocence

Wade 339 Gad 54 , ak C4 (24 Ld OQir. 2003)

6 Defendants fame © the. right rT. Assert thee jnnccesre
Maate , D629 415. at ey. sechim (2010)

K Fuoru Deft fas bis valued right to have hic
Ap |
guilt or i innocence determined before the gore
Yor Of fact”
Sattagakn, b3F US 101, at 121 (2003)

20. Obwinusly, the culy Sd He GE campo
A nacénce 1S ts fuk t_him_/

aX

—_ -¢ Uanelusia; ner
For the ospect set fl this Cough is Binal rea uestect

te protect the Delt Const. Rights b _du_estappel " order
Grea ta tie Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 10 of 13

\

Case 1:98-cr-01023-LAK Document 2149 Filed 07/20/20 Page 15of15

Memorandum Endorsement United States v. Sali 98-cr-1023 (LAK

This frivolous motion is denied in all respects. The only part that warrants comment
is the alternative request that the dismissal of the indictment effected by the government’s nolle
prosequi be made “with prejudice.” While the likelihood that the government ever would seek to
revive the now dismissed prosecution, especially in light of the fact that defendant is unlikely ever
to be released from prison, is de minimis, there are no grounds for making the dismissal with
prejudice. Should the government do so, there would be many arguments open to the defendant as

to why a new prosecution should be dismissed. Of course, the Court does not now express any
opinion as to their merit.

 

SO ORDERED.
Dated: July 18, 2020 fl A L
k “We
Lewis. ae “sae
United States Districf)Judge
= a
vhf
amg '@ XH
wk CLERK

—

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
THE DANIEL PATRICK MOYNIHAN UNITED STATES COURTHOUSE
U.S. COURTHOUSE - 500 PEARL STREET

DN DANIELS NJ O70 “TN
— eo,

22 SO PN, Spo

  

NEW YORK, NY 10007
OFFICIAL BUSINESS

em- 20-4242 0s4- 9129-ml- O78

fon: ent arg
P.0. Bor 3007
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 11 of 13

Cerrtehocate of Sarit z Declaatran

Y Qau_+Mamdoalh Suz Lh 4262 cnasy the Shy
of the. Cape 3K 99. Op— 1023 (sxe)

 

 

 

CeatiAg uaroloym 44 zZ FAL penalty wl pergiay hat
In fhag ZE 7 2e2e d

 

 

 

 

 

 

 

 

| F Famdod Hasame zr ADx PLES staff Co
by nailed out.

Ard, thot the Cle rk of He Cavet gall irinddy

provide a Copy “thew ne a ( +, the Guut i;
| phondeebers (ing + be be inPrrvatal, —~

_ C

 

 

 

 

 

 

 

DSL {2626-054
eé- Dye —___—

Ay toa ——

 

 

 

 

 

mA
A

 

 
 

Meeedetaeeceeeedicnel ence a Lede gefefetea ttc ft tty fay GIST TZ

 

* ven-zanno WwNOWOy: > oe b 099 r x N 4 4O} Wel ae Og fs i
gigi youd POLIS 2d OOS oT ?
# fs ff yey B ANGE A8noy janx7 977 CSS-O2S18 CD Souelc|a
« oe ~ . , 3: SS HOF] *¢ a
Hs aiowat o toy [ UPN” WS] "MEIN Arorare Ue on
ly. ie FdO~ ICI CF ven “Soy
CRB TRY eon SP 86 ¥9% ATS apwpy :owieN

Bie

 

   

 

a
¢

2 ne aR Sete eee er

ij \ A

 

BW] 209 Sani Pysmowny ayer, “50-91 n00!~A509 tha h -or-W

.

 

Case 1:98-cr-01023-LAK .Document 2160 Filed 10/27/20 Page 12 of 13
Case 1:98-cr-01023-LAK Document 2160 Filed 10/27/20 Page 13 of 13

U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex Florence
™ Administrative Maximum Security Institution
OQ High Security Institution

CO Medium Security Institution

L Minimum Security Institution

 

September 30, 2020

MEMORANDUM FOR: The Honorable Lewis A. Kaplan
United States District Court for the
Sothern District of New York

FROM: Foster, Brent Special Investigative Services Technician
SUBJECT: Mail from Inmate Salim Reg. No. 42426-054

The aforementioned inmate’s Mail to the Court is untimely through no fault of his own, and has

been delayed due to agency regulations concerning the processing of mail. Thank you for your
attention in this matter of mutual concern.
